I concur in the judgment, for the reason that the claim was barred after twenty years. The widow in this case had only the right to one year's support. The estate was not held together as contemplated by law so as to authorize the grant of a second year's support, and the claim here could not be said to be within the statute of limitations by reason of being based on the right to claim a second year's support. I do not think that under the facts here the widow could be said to have elected between a life estate and a year's support.